COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 JAMES LEE HELTON,                               '
                                                              No. 08-13-00288-CR
                             Appellant,          '
                                                                 Appeal from the
 v.                                              '
                                                               120th District Court
 THE STATE OF TEXAS,                             '
                                                            of El Paso County, Texas
                                                 '
                            State.
                                                 '            (TC# 20110D03238)




                                          ORDER

       The Court GRANTS the District Clerk’s request for an extension of time within

which to file the Supplemental Clerk’s Record until April 5, 2014. NO FURTHER REQUESTS

FOR EXTENSION OF TIME TO FILE THE SUPPLEMENTAL CLERK’S RECORD WILL BE

CONSIDERED BY THIS COURT.

       It is further ORDERED that Norma Favela, District Clerk for the 120th District Court, for

El Paso County, Texas, prepare the Supplemental Clerk’s Record which was requested in this

Court’s order dated February 19, 2014 for the above styled and numbered cause, and forward the

same to this Court on or before April 5, 2014.

       IT IS SO ORDERED this 19th day of March, 2014.



                                                     PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.